
 
Exhibit 10.30


June 17, 2009


Haights Cross Operating Company
Haights Cross Communications, Inc.
10 New King Street
White Plains, NY 10604
Attn:       Mr. Paul Crecca
President and Chief Executive Officer


Dear Mr. Crecca:


Reference is made (i) to the Credit Agreement dated as of August 15, 2008, as
amended (the “Existing Credit Agreement”) among Haights Cross Operating Company
(“you” or the “Company”), Haights Cross Communications, Inc. (“Holdings”), the
other guarantors party thereto from time to time (collectively with Holdings,
the “Guarantors”), the lenders party thereto from time to time, and DDJ Capital
Management, LLC, as administrative agent and collateral agent for such lenders
(“DDJ” or the “Agent”), and (ii) to the Fourth Forbearance Agreement and
Amendment No. 1 to Credit Agreement dated as of May 7, 2009, as amended,
including, without limitation, as amended by that certain Letter Agreement dated
as of June 5, 2009, each by and among the Company, the Guarantors, the Agent and
the lenders party thereto.  Attached as Exhibit A hereto is a term sheet dated
the date hereof (the “Term Sheet”) describing the terms of a proposed
restructuring of certain obligations of the Company, Holdings and the other
Guarantors, including, without limitation, the obligations of the Company,
Holdings and the other Guarantors under the Existing Credit Agreement (the
“Restructuring”).  This letter is referred to herein as this “Commitment
Letter.”  Each capitalized term used but not defined herein has the meaning
assigned to such term in the Term Sheet.


Subject to the terms and conditions set forth below and in the Term Sheet, DDJ,
on behalf of certain funds and/or accounts managed and/or advised by it
(collectively, the “DDJ Lenders”), and Regiment Capital Special Situations Fund
IV, L.P. (“Regiment” and together with the DDJ Lenders, each a “Lender” and
collectively, the “Lenders”), hereby commit to enter into an Amended and
Restated Credit Agreement with the Company, Holdings and the other Guarantors
providing for $55,862,000 aggregate principal amount of first-out term A loans
(the “Term A Loans”), and $56,818,000 aggregate principal amount of last-out
term B loans (the “Term B Loans”).  In connection therewith, in addition to all
other conditions precedent set forth herein and in the Term Sheet, the
commitment of the Agent and each Lender to enter into the Amended and Restated
Credit Agreement on the Effective Date is subject to the following conditions,
each of which shall be satisfied on or before the Effective Date:  (i) the
Company shall have made the Term Loan Paydown (as set forth in the Term Sheet)
to the Paydown Lenders (as set forth in the Term Sheet), (ii) the Company shall
have repurchased from the Noteholder Lenders $27,475,000 principal amount of
Senior Notes (the “Repurchase”) for the Repurchase Consideration described in
the Term Sheet, and (iii) Holdings shall have consummated the offer to exchange
shares of common stock of Holdings for Discount Notes (the “Exchange Offer”) in
accordance with the terms of Holdings’ Private Offer to Exchange and Consent
Solicitation dated June 8, 2009 and the related exchange and amendment documents
described therein (the “Exchange Offer Documents”).  In connection with the
closing of the Restructuring:  (x) each Paydown Lender agrees to accept the
portion of the Term Loan Paydown allocated to such Paydown Lender as described
in the Term Sheet;

Haights Cross Restructuring Commitment Letter
 
 

--------------------------------------------------------------------------------

 
 
Haights Cross Operating Company
June 17, 2009
Page 2
 
(y) the Noteholder Lenders agree to sell to the Company $27,475,000 principal
amount of Senior Notes for the Repurchase Consideration described in the Term
Sheet; and (z) each Lender consents to the consummation by Holdings of the
Exchange Offer provided that (A) not less than 90% of the Discount Notes (or
such lesser percentage as may be approved in writing by the Agent and each
Lender, in each case, in its sole discretion) are tendered pursuant to the
Exchange Offer and (B) there are no amendments, modifications or waivers with
respect to the terms of the Exchange Offer as set forth in the Exchange Offer
Documents, other than such amendments, modifications or waivers as may be
approved in writing by the Agent and each Lender, in each case, in its
reasonable discretion.  Notwithstanding anything to the contrary set forth
herein, Holdings, the Company and each Lender hereby acknowledges that each of
Crystal Capital Onshore Warehouse LLC and Crystal Capital Fund, L.P.
(collectively, the “Crystal Entities”) are not committing to enter into the
Amended and Restated Credit Agreement or any of the other Definitive
Restructuring Transaction Documents (as defined below), and are each executing
this Commitment Letter solely to evidence the agreement of each such Crystal
Entity to accept its respective allocation of the Term Loan Paydown as set forth
in the Term Sheet.
 
This Commitment Letter and the Term Sheet are not meant to be, and shall not be
construed as, an attempt to define all of the terms and conditions of the
Restructuring Transactions (as defined below), which terms and conditions shall
be set forth in the definitive documents to be agreed upon by the Company, the
Agent and each Lender in accordance with the terms and conditions set forth in
this Commitment Letter and the Term Sheet (the “Definitive Restructuring
Transaction Documents”).  The Restructuring, the establishment of the Term A
Loans and the Term B Loans, the Term Loan Paydown, the Repurchase, the Exchange
Offer and all related transactions are collectively referred to herein as the
“Restructuring Transactions”.  For the avoidance of doubt, the obligations of
each Lender and each Crystal Entity hereunder and under the Definitive
Restructuring Transaction Documents are several and not joint such that no
Lender, nor any Crystal Entity, shall be liable to you or any other Person for
the failure of the Agent, any Lender or any Crystal Entity to fulfill any of its
obligations under this Commitment Letter.


The obligations of the Agent and each Lender to enter into the Definitive
Restructuring Transaction Documents and consummate the Restructuring
Transactions shall be subject to each of the conditions set forth in the Term
Sheet and in the Definitive Restructuring Transaction Documents (provided that
the conditions set forth in the Definitive Restructuring Transaction Documents
shall not be inconsistent with or materially more burdensome than the conditions
to closing contemplated herein and in the Term Sheet).  Notwithstanding anything
to the contrary contained in this Commitment Letter, it shall be a condition to
the Company’s, Holdings’, each Guarantor’s and each Lender’s entering into the
Definitive Restructuring Transaction Documents that the Company, Holdings, each
Guarantor, Agent and each Lender shall have entered into the Definitive
Restructuring Transaction Documents.


As consideration for the commitments and agreements of the Lenders and the
Crystal Entities hereunder, you agree to cause to be paid the fees described in
the Term Sheet when due and payable in accordance with the Term Sheet.  The
Commitment Fee due any Lender or either Crystal Entity shall be refundable in
the event that such Lender or such Crystal Entity shall breach its obligations
under this Commitment Letter in bad faith.

Haights Cross Restructuring Commitment Letter
 
 

--------------------------------------------------------------------------------

 

Haights Cross Operating Company
June 17, 2009
Page 3


By acceptance of this Commitment Letter, the Company agrees to reimburse and pay
all reasonable and documented out-of-pocket fees and expenses (including
reasonable fees, time charges and expenses of attorneys for each Lender, each
Crystal Entity and the Agent) incurred by each Lender, each Crystal Entity, the
Agent and their outside legal advisors before or after the date hereof in
connection with the Restructuring Transactions, whether or not the Restructuring
Transactions are consummated and irrespective of whether or not this Commitment
Letter expires in accordance with its terms (as set forth below), including
without limitation, those reasonable fees and expenses incurred in connection
with the preparation, negotiation, execution and enforcement of this Commitment
Letter, the Term Sheet, the Definitive Restructuring Transaction Documents and
any other documentation contemplated hereby or thereby.  Fees and expenses
incurred after the date of execution and delivery of the Definitive
Restructuring Transaction Documents shall be reimbursable by the Company as set
forth in the Definitive Restructuring Transaction Documents.


The Company agrees, whether or not the Restructuring Transactions are
consummated and irrespective of whether or not this letter expires in accordance
with its terms (as set forth below), to indemnify and hold harmless the Agent,
each Lender, each Crystal Entity and each of their respective affiliates
(including affiliated funds), directors, partners, members, officers, employees,
advisers, managers and agents (each an “Indemnified Party”) from and against
(and will reimburse each Indemnified Party upon demand accompanied by an
invoice) any and all losses, claims, damages, liabilities and reasonable and
documented out-of-pocket costs and expenses (including without limitation, all
reasonable and documented fees and expenses of counsel for such Indemnified
Party) that are actually incurred by or awarded against any Indemnified Party
(collectively, the “Claims”), in each case arising out of or in connection with
this Commitment Letter, the Term Sheet, and the Restructuring Transactions or
any related transaction, except (i) for any Claims that are solely among
Indemnified Parties; and (ii) to the extent that, as to any Indemnified Party,
such Claims are found in a final judgment by a court of competent jurisdiction
to have resulted primarily from such Indemnified Party’s own gross negligence or
willful misconduct or bad faith.  In the case of any investigation, litigation
or proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, its shareholders or its creditors or an
Indemnified Party and whether or not the Restructuring Transactions are
consummated.  One or more of the Indemnified Parties will promptly notify the
Company upon receipt of written notice of any Claims or threat to institute a
Claim (provided, however, that the failure to so notify the Company shall not
relieve the Company from any obligation or liability except to the extent the
Company is actually materially prejudiced by such failure).  If and to the
extent the foregoing obligations are unenforceable for any reason or are
insufficient to hold any Indemnified Party fully indemnified, the Company agrees
to make the maximum contribution to the payment and satisfaction of such
obligations that is permissible under applicable law.  The Company further
agrees that no Indemnified Party shall have any liability to it or any of its
subsidiaries on any theory of liability for any special, indirect, consequential
or punitive damages arising out of, or in any way related to, or in connection
with the Commitment Letter, the Term Sheet and the Restructuring Transactions.


Haights Cross Restructuring Commitment Letter
 
 

--------------------------------------------------------------------------------

 

Haights Cross Operating Company
June 17, 2009
Page 4


This Commitment Letter is issued solely to the Company and may not be assigned
or otherwise transferred to, or enforced by, any other person without the prior
written consent of the Agent and each Lender.  This Commitment Letter (including
the Term Sheet) may not be disclosed by Company to any person other than:  (i)
to Company’s officers, directors, shareholders, employees, legal and financial
advisors or affiliates, in each case, to whom Company deems it reasonably
necessary to disclose this Commitment Letter (and/or the Term Sheet) for the
purpose of evaluating and consummating the Restructuring Transactions; (ii) to
Monarch Alternative Capital, L.P. (“Monarch”) and its legal advisors to the
extent reasonably necessary to disclose this Commitment Letter (and/or the Term
Sheet) for the purpose of permitting Monarch to evaluate the Restructuring
Transactions; and/or (iii) as required for compliance with applicable disclosure
obligations pursuant to Company’s Securities and Exchange Commission Filings or
applicable law.  Further, any party to whom this Commitment Letter (and/or the
Term Sheet) is disclosed (including, without limitation, Monarch) must also
agree to be bound by the disclosure limitations described herein and shall be
specifically prohibited from using this Commitment Letter (and/or the Term
Sheet) for soliciting or engaging in discussions (unsolicited or otherwise)
involving any alternative transaction of any kind other than the transaction
contemplated herein.


The Agent, the Lenders and the Crystal Entities agree that this Commitment
Letter (including the Term Sheet) is for confidential use and may not be
disclosed to any other person without the prior written consent of the Company
other than to their respective members, officers, directors, shareholders,
employees, legal and financial advisors or affiliates, in each case, to whom the
Agent, the Lenders or the Crystal Entities deem it reasonably necessary to
disclose this Commitment Letter (and/or Term Sheet) or as required for
compliance with applicable law.  Further, any party to whom this Commitment
Letter (and/or the Term Sheet) is disclosed by the Agent, the Lenders or the
Crystal Entities must also agree to be bound by the disclosure limitations
described herein.


The terms of this Commitment Letter (including the Term Sheet) may not be
modified or otherwise changed except pursuant to a written agreement signed by
the Agent, each Lender, each Crystal Entity and the Company.  This Commitment
Letter shall be governed by and construed in accordance with the internal laws
of the Commonwealth of Massachusetts.  This Commitment Letter may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.  This Commitment Letter (including the Term
Sheet) sets forth the entire agreement and understanding between the Company,
the Agent, the Lenders and the Crystal Entities and supersedes all prior
agreements and understandings relating to the subject matter hereof.


The preceding six paragraphs, and the compensation, reimbursement,
indemnification and confidentiality provisions contained in the Term Sheet and
any other provision herein or therein which by its terms expressly survives the
termination of this Commitment Letter shall remain in full force and effect
regardless of whether the Definitive Restructuring Transaction Documents shall
be executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitments hereunder, provided that upon closing of the
Restructuring Transactions, the indemnification provisions contained herein
shall be superseded by any indemnification set forth in the Definitive
Restructuring Transaction Documents.

Haights Cross Restructuring Commitment Letter
 
 

--------------------------------------------------------------------------------

 

Haights Cross Operating Company
June 17, 2009
Page 5


This Commitment Letter shall expire at 6:00 p.m. eastern daylight time on June
17, 2009, unless on or prior to such time: (i) the Company has executed this
Commitment Letter and has returned it to the Agent (which may be by facsimile
transmission) and (ii) the Agent (or its designees) shall have received the
Retainer (as set forth in the Term Sheet).  Thereafter, each Lender’s commitment
to enter into the Definitive Restructuring Transaction Documents, and each
Crystal Entity’s commitment to accept its allocation of the Term Loan Paydown,
in each case on the terms set forth in the Commitment Letter (including those in
the Term Sheet), will automatically expire at 6:00 p.m. eastern daylight time on
July 16, 2009, unless the Definitive Restructuring Transaction Documents shall
have been executed and delivered prior to such date.  In addition, in accordance
with the Term Sheet, it is acknowledged and agreed by the Company that the
Company shall pay to the Lenders and the Crystal Entities (or their designees)
the Commitment Fee and the Closing Fee (as set forth in the Term Sheet) on the
dates and in the amounts set forth in the Term Sheet.


EACH OF THE COMPANY, THE AGENT, EACH LENDER AND EACH CRYSTAL ENTITY HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING
OUT OF THIS COMMITMENT LETTER (AND/OR THE TERM SHEET) EXECUTED BY THE COMPANY IN
CONNECTION HEREWITH, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE PERFORMANCE OF
SERVICES HEREUNDER.

Haights Cross Restructuring Commitment Letter
 
 

--------------------------------------------------------------------------------

 

If this letter accurately reflects your understanding with respect to the
matters set forth herein, please execute and return the enclosed copy hereof.


AGENT
 
DDJ CAPITAL MANAGEMENT, LLC, as
administrative and collateral agent
   
By:
/s/ James R. Kime
Name: James R. Kime
Title:   Authorized Signatory
   
By:
/s/ Elizabeth B. Duggan
Name: Elizabeth B. Duggan
Title:   Authorized Signatory

 
Haights Cross Restructuring Commitment Letter
 
 

--------------------------------------------------------------------------------

 


CRYSTAL ENTITIES
 
Crystal Capital Onshore Warehouse LLC
 
As duly authorized: Crystal Capital Fund Management,
L.P. as designated manager
 
By: Crystal Capital Fund Management GP, LLC, its
General Partner
   
By:
/s/ Michael L. Prette
Name: Michael L. Prette
Title:   Managing Director
   
Crystal Capital Fund, L.P.
 
By: Crystal Capital GP, LLC, its General Partner
   
By:
/s/ Michael L. Prette
Name: Michael L. Prette
Title:   Managing Director

 
Haights Cross Restructuring Commitment Letter
 
 

--------------------------------------------------------------------------------

 


LENDERS
 
Regiment Capital Special Situations Fund IV, L.P.
(“Fund”)
 
By: Regiment Capital IV GP, L.P. (“GPLP”),
the Fund’s General Partner
 
By:  Regiment Capital IV GP, LLC,
General Partner of GPLP
 
By:
/s/ Richard Miller
Name: Richard Miller
Title:   Managing Director

 
Haights Cross Restructuring Commitment Letter
 
 

--------------------------------------------------------------------------------

 


LENDERS
 
GMAM Investment Funds Trust II, for the
account of the Promark Alternative High
Yield Bond Fund (Account No. 7M2E)
 
By:  DDJ Capital Management, LLC, on behalf
of GMAM Investment Funds Trust II, for the
account of the Promark Alternative High Yield
Bond Fund, in its capacity as investment manager
   
By:
/s/ James R. Kime
Name: James R. Kime
Title:  Authorized Signatory
   
By:
/s/ Elizabeth B. Duggan
Name: Elizabeth B. Duggan
Title:  Authorized Signatory
   
GMAM Investment Funds Trust
 
By: DDJ Capital Management, LLC,
on behalf of GMAM Investment Funds Trust,
in its capacity as investment manager
   
By:
/s/ James R. Kime
Name: James R. Kime
Title:  Authorized Signatory
   
By:
/s/ Elizabeth B. Duggan
Name: Elizabeth B. Duggan
Title:  Authorized Signatory
 
DDJ Capital Management Group Trust
 
By:  DDJ Capital Management, LLC, as attorney-in-fact
   
By:
/s/ James R. Kime
Name: James R. Kime
Title:  Authorized Signatory
   
By:
/s/ Elizabeth B. Duggan
Name: Elizabeth B. Duggan
Title: Authorized Signatory


Haights Cross Restructuring Commitment Letter
 
 

--------------------------------------------------------------------------------

 


LENDERS
 
Stichting Pensioenfonds Hoogovens
 
By:  DDJ Capital Management, LLC, on
behalf of Stichting Pensioenfonds Hoogovens,
in its capacity as Manager
 
By:
/s/ James R. Kime
Name: James R. Kime
Title:  Authorized Signatory
   
By:
/s/ Elizabeth B. Duggan
Name: Elizabeth B. Duggan
Title:  Authorized Signatory
   
DDJ High Yield Fund
   
By:
DDJ Capital Management, LLC,
 
its attorney-in-fact
   
By:
/s/ James R. Kime
Name: James R. Kime
Title:  Authorized Signatory
   
By:
/s/ Elizabeth B. Duggan
Name: Elizabeth B. Duggan
Title: Authorized Signatory
       
Caterpillar Inc. Master Retirement Trust
 
By:  DDJ Capital Management, LLC, on behalf
of Caterpillar Inc. Master Retirement Trust, in
its capacity as investment manager
   
By:
/s/ James R. Kime
Name: James R. Kime
Title:  Authorized Signatory
   
By:
/s/ Elizabeth B. Duggan
Name: Elizabeth B. Duggan
Title: Authorized Signatory

 
Haights Cross Restructuring Commitment Letter
 
 

--------------------------------------------------------------------------------

 


LENDERS
 
J.C. Penney Corporation, Inc. Pension Plan Trust
 
By:  DDJ Capital Management, LLC, on behalf
of J.C. Penney Corporation, Inc. Pension Plan
Trust, in its capacity as investment manager
   
By:
/s/ James R. Kime
Name: James R. Kime
Title:  Authorized Signatory
   
By:
/s/ Elizabeth B. Duggan
Name: Elizabeth B. Duggan
Title:  Authorized Signatory
 
Stichting Bewaarder Interpolis Pensioenen Global High
Yield Pool
 
By:  Syntrus Achmea Asset Management, as asset
manager
 
By:  DDJ Capital Management, LLC, as subadviser
   
By:
/s/ James R. Kime
Name: James R. Kime
Title:  Authorized Signatory
   
By:
/s/ Elizabeth B. Duggan
Name: Elizabeth B. Duggan
Title:  Authorized Signatory
 
Stichting Pensioenfonds Metaal en Techniek
 
By:  DDJ Capital Management, LLC, in its capacity as
Manager
   
By:
/s/ James R. Kime
Name: James R. Kime
Title:  Authorized Signatory
   
By:
/s/ Elizabeth B. Duggan
Name: Elizabeth B. Duggan
Title:  Authorized Signatory

 
Haights Cross Restructuring Commitment Letter
 
 

--------------------------------------------------------------------------------

 


LENDERS
 
DDJ Total Return Loan Fund, L.P.
 
By:  GP Total Return, LP, its General Partner
By:  GP Total Return, LLC, its General Partner
By:  DDJ Capital Management, LLC, Manager
 
By:
/s/ James R. Kime
Name: James R. Kime
Title:  Authorized Signatory
 
By:
/s/ Elizabeth B. Duggan
Name: Elizabeth B. Duggan
Title:  Authorized Signatory
 
General Motors Welfare Benefit Trust (VEBA)
 
State Street Bank and Trust Company, solely in its
capacity as Trustee for General Motors Welfare Benefit
Trust (VEBA) as directed by DDJ Capital Management,
LLC, and not in its individual capacity
   
By:
/s/ Aaron J. Paulin
Name: Aaron J. Paulin
Title:   Vice President
   
By:
 
Name:
Title:


Haights Cross Restructuring Commitment Letter
 
 

--------------------------------------------------------------------------------

 


AGREED AND ACCEPTED
ON JUNE 17, 2009:
 
HAIGHTS CROSS COMMUNICATIONS, INC.
   
By:
/s/ Paul J. Crecca
Name: Paul J. Crecca
Title:   President and Chief Executive Officer
 
HAIGHTS CROSS OPERATING COMPANY
 
By:
/s/ Paul J. Crecca
Name: Paul J. Crecca
Title:   President and Chief Executive Officer

 
Haights Cross Restructuring Commitment Letter
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


See attached Term Sheet

Haights Cross Restructuring Commitment Letter
 
 

--------------------------------------------------------------------------------

 


Haights Cross Operating Company and Haights Cross Communications, Inc.
Restructuring Transaction Term Sheet
Summary of Indicative Terms and Conditions
June 17, 2009


Existing Debt:
Credit Agreement (as amended, the “Credit Agreement”) dated as of August 15,
2008 by and among Haights Cross Operating Company, as Borrower, the guarantors
party thereto from time to time, the lenders party thereto from time to time
(the “Existing Lenders”), and DDJ Capital Management, LLC, as Administrative
Agent (the “Agent”).  Capitalized terms used herein without definition shall
have the meanings ascribed to such terms in the Credit Agreement.
 
The Indenture (the “Senior Notes Indenture”) dated as of August 20, 2003 among
Haights Cross Operating Company, as issuer, each of the guarantors party thereto
and Wells Fargo Bank Minnesota, N.A., as trustee (the “Trustee”), with respect
to the 11 ¾% Senior Notes due 2011 (the “Senior Notes”).
 
The Indenture (the “Discount Note Indenture”) dated as of February 2, 2004
between Haights Cross Communications, Inc., as issuer, and the Trustee, as
trustee, with respect to the 12 ½% senior discount notes (the “Discount Notes”).
   
Borrower:
Haights Cross Operating Company.
   
Holdings:
Haights Cross Communications, Inc.
   
Guarantors:
Holdings and all of its direct and indirect domestic subsidiaries.
   
Lenders:
The institutions party to the Restructured Loan Documentation (as defined below)
as the continuing lenders thereunder; provided that the “Lenders” shall not
include the Crystal Entities (as described below).
   
Effective Date:
The date on which the Restructuring Transactions shall become effective.
   
Documentation and
Other Costs:
Counsel to the Agent will prepare all documentation and the Borrower will pay
all reasonable legal fees and other expenses of the Lenders, the Agent and the
Crystal Entities regardless of whether the restructuring transactions
contemplated hereby are consummated. Upon execution and delivery of the
Commitment Letter (as defined below), the Borrower will deposit an initial
$75,000 advance deposit (the “Retainer”) with Agent or its designees to be
applied to the fees and expenses payable under the Commitment Letter.  The
Borrower shall be responsible for any fees and expenses payable under the
Commitment Letter not covered by the Retainer; any unused Retainer amounts shall
be refunded to the Borrower. For the avoidance of doubt, the Borrower shall
remain responsible for any fees and expenses payable under the Credit Agreement
and, without duplication, the Restructured Loan Documentation.
   


 

--------------------------------------------------------------------------------

 

Haights Cross Operating Company and Haights Cross Communications, Inc.
Restructuring Transaction Term Sheet
Summary of Indicative Terms and Conditions
June 17, 2009


Restructuring Transactions:
The Restructuring Transactions shall include the following components (the order
of the steps to be finalized upon review of counsel to the Borrower and the
Lenders but it is intended that they shall be consummated substantially
simultaneously):
 
(i)       On the Effective Date, the Borrower shall make a $17,500,000 cash
principal payment (the “Term Loan Paydown”) in respect of the existing term
loans; thereby reducing the aggregate principal balance of the existing term
loans from $108,200,000 to $90,700,000.  The Term Loan Paydown shall be
allocated to certain of the Existing Lenders (the “Paydown Lenders”) as
described below:
 
a.    $12,500,000 shall be remitted to Crystal Capital Onshore Warehouse LLC and
Crystal Capital Fund, L.P. (the “Crystal Entities”), to fully repay the existing
term loans held by the Crystal Entities;
 
b.    $4,107,653.38 shall be remitted to Regiment Capital Special Situations
Fund IV, L.P. (“Regiment”), to reduce the principal balance of the existing term
loans held by Regiment from $50,000,000 to $45,892,346.62; and
 
c.    $892,346.62 shall be remitted to certain Existing Lenders that are managed
and/or advised by DDJ Capital Management, LLC and that do not hold Senior Notes
(the “DDJ Non-NoteholderEntities”), to reduce the aggregate principal balance of
the existing term loans held by the DDJ Non-Noteholder Entities from $10,862,000
to $9,969,653.38.
 
The Paydown Lenders reserve the right to reallocate the Term Loan Paydown among
the Paydown Lenders in such manner as shall be agreed upon by each Paydown
Lender, in its discretion; provided that (x) the Borrower shall not have the
right to object to any reallocation of the Term Loan Paydown among the Paydown
Lenders, (y) the aggregate amount of the Term Loan Paydown shall not exceed
$17,500,000, and (z) each Paydown Lender agrees that, in the event the Paydown
Lender’s do not reach mutual agreement regarding any proposed reallocation of
the Term Loan Paydown, each Paydown Lender shall accept its respective
allocation of the Term Loan Paydown as set forth above.
 
(ii)      In conjunction with the Term Loan Paydown, on the Effective Date, the
Borrower shall pay to the Existing Lenders all accrued and unpaid interest on
the existing term loans through the Effective Date; provided that the Existing
Lenders agree that upon the effectiveness of the Restructuring Transactions, (a)
the aggregate principal amount of the existing term loans shall not include the
aggregate amount of PIK Payments added to the principal amount of the existing
term loans during the period commencing on the First Amendment Effective Date
and ending on the Effective Date, and (b) the aggregate amount of such PIK
Payments shall be forgiven.




 
- 2 -

--------------------------------------------------------------------------------

 

Haights Cross Operating Company and Haights Cross Communications, Inc.
Restructuring Transaction Term Sheet
Summary of Indicative Terms and Conditions
June 17, 2009



 
(iii)     On the Effective Date, the Borrower shall repurchase (the
“Repurchase”) 100% of the $27,475,000 principal amount of Senior Notes held by
certain of the Existing Lenders (the “Noteholder Lenders”) at a 20% discount,
for aggregate consideration (the “Repurchase Consideration”) consisting of
interests in $21,980,000 principal amount of the new Term B Loans described in
clause (iv) below.  Immediately prior to the Repurchase, Borrower shall pay to
the Noteholder Lenders cash interest in respect of the Senior Notes held by the
Noteholder Lenders accrued through the date of the Repurchase.
 
(iv)     After giving effect to the Term Loan Paydown (x) the $45,892,346.62 of
existing term loans held by Regiment and the $9,969,653.38 of existing term
loans held by the DDJ Non-Noteholder Entities shall be converted into new first-
out term A loans in the aggregate principal amount of $55,862,000 (the “Term A
Loans”), and (y) the $34,838,000 aggregate principal amount of existing term
loans held by the Noteholder Lenders, together with the $21,980,000 of
Repurchase Consideration, shall be converted into new last-out term B loans in
the aggregate principal amount of $56,818,000 (the “Term B Loans” and together
with the Term A Loans, the “Restructured Term Loans”), on terms and conditions
satisfactory to the Lenders (including without limitation with respect to voting
rights, payments and prepayments, application of proceeds, purchase options and
bankruptcy rights).  The aggregate principal amount of Restructured Term Loans
outstanding after giving effect to the transactions described in clauses
(i)-(iii) above and this clause (iv) shall equal $112,680,000.
 
(v)     The Applicable Margin on the Term A Loans shall be equal to (a) 10.75%
per annum with respect to LIBOR Loans (8.75% per annum cash pay and 2.00% per
annum PIK) and (b) 9.50% per annum with respect to Base Rate Loans (7.50% per
annum cash pay and 2.00% per annum PIK).  The Applicable Margin on the Term B
Loans shall be equal to (a) 15.75% per annum with respect to LIBOR Loans (13.75%
per annum cash pay and 2.00% per annum PIK) and (b) 14.50% per annum with
respect to Base Rate Loans (12.50% per annum cash pay and 2.00% per annum
PIK).  The LIBOR rate on all Restructured Term Loans shall have a 3.00% floor
and the Base Rate on all Restructured Term Loans shall have a 5.25% floor,
consistent with the existing Credit Agreement.
 
(vi)     Holdings and the Borrower shall consummate the offer to exchange shares
of common stock of Holdings for Discount Notes (the “Exchange Offer”) in
accordance with the terms of Holdings’ Private Offer to Exchange and Consent
Solicitation dated June 8, 2009 and the related exchange and amendment documents
described therein (collectively, the “Exchange Offer Documents”).
 
No cash payments of any kind (including any premium or fee) shall be made in
connection with the Exchange Offer or any other restructuring transaction to the




 
- 3 -

--------------------------------------------------------------------------------

 
 
Haights Cross Operating Company and Haights Cross Communications, Inc.
Restructuring Transaction Term Sheet
Summary of Indicative Terms and Conditions
June 17, 2009



 
holders of the Discount Notes or the holders of the Senior Notes (in such
capacity) (other than reasonable fees and out of pocket expenses of one legal
counsel to the holders of the Discount Notes).
   
Credit Agreement Documentation:
The Credit Agreement shall be amended and restated to reflect the Restructuring
Transactions contemplated hereby, including without limitation:
 
●     additional representations, warranties and covenants appropriate to the
Restructuring Transactions;
●      revised financial covenants to be tested quarterly, commencing
September 30, 2009, which revised financial covenants are anticipated to be
substantially as described in Schedule I hereto, to be calculated in
substantially the same manner as in the existing Credit Agreement, and to
include substantially the same addbacks to EBITDA as those set forth in the
existing Credit Agreement, except that (x) Holdings and its Subsidiaries shall
be permitted to include an additional addback to EBITDA for up to $10,000,000 of
nonrecurring, one time charges and expenses directly related to the
Restructuring Transactions and incurred prior to or within 90 days following the
closing of the Restructuring Transactions; (y) the addback to EBITDA for
nonrecurring, one-time GAAP (and non-GAAP) restructuring (or
restructuring-related) charges incurred during fiscal year 2009 shall be
increased to a total maximum permitted amount of $1,500,000; and (z) the Secured
Leverage Ratio shall be computed without taking into account the “Cash-on-Hand
Amount” and instead the “Secured Leverage Ratio” shall be redefined to mean, at
any date of determination thereof, the ratio of (a) the aggregate amount of
Secured Debt of Holdings and its Subsidiaries as of such date to (b) Net EBITDA
for the period of four consecutive fiscal quarters ending on or most recently
ended prior to such date;
●     the Credit Parties, taken as a whole, shall be obligated to maintain at
all times a minimum balance of unrestricted cash (“Unrestricted Cash”) of not
less than $6.5 million in the aggregate in accounts controlled by the Agent and
if the aggregate amount of Unrestricted Cash as of the last Business Day of any
week falls below $10 million, the Borrower shall, thereafter, provide weekly
reports to the Lenders setting forth the aggregate amount of Unrestricted Cash
and the accounts in which such Unrestricted Cash is maintained; and
●     in lieu of and not in addition to any prepayment fee set forth in the
existing Credit Agreement, in the event Borrower elects to prepay any portion of
the Restructured Term Loans prior to April 1, 2011, the Borrower shall be
obligated to pay to the Lenders a prepayment fee equal in amount to:  (a) if the
prepayment occurs prior to the six month anniversary of the Effective Date,
6.875% of the aggregate principal prepayments made in respect of the Term A
Loans and 9.375% of the aggregate principal prepayments made in respect of the
Term B Loans; (b) if the prepayment occurs after the




 
- 4 -

--------------------------------------------------------------------------------

 

Haights Cross Operating Company and Haights Cross Communications, Inc.
Restructuring Transaction Term Sheet
Summary of Indicative Terms and Conditions
June 17, 2009



 
six month anniversary of the Effective Date but prior to twelfth month
anniversary of the Effective Date, 4.00% of the aggregate principal prepayments
made in respect of the Term A Loans and the Term B Loans; and (c) if the
prepayment occurs after the twelfth month anniversary of the Effective Date but
prior to April 1, 2011, 1.00% of the aggregate principal prepayments made in
respect of the Term A Loans and the Term B Loans.
 
All other Loan Documents (as defined in the Credit Agreement) shall be modified
as necessary and Borrower, Guarantors and other third parties reasonably
necessary to effectuate the Restructuring Transactions shall enter into such
other documents as are reasonably requested by the Lenders in connection with
the Restructuring Transactions. Except as otherwise provided for herein, it is
anticipated that the terms and provisions of the Credit Agreement will remain in
effect. The amended and restated Credit Agreement, modified Loan Documents and
any additional documents entered into in connection with the Restructuring
Transactions are hereinafter referred to as the “Restructured Loan
Documentation.”
   
Commitment Fee:
$550,000 (the “Commitment Fee”) will be payable to the Existing Lenders
pro-rata, based on the outstanding amounts of the existing term loans prior to
the Term Loan Paydown, which Commitment Fee shall be earned upon co-signing of a
binding commitment letter (the “Commitment Letter”) with respect to this term
sheet, and shall be due and payable on the earliest to occur of (x) the date on
which 90% of the Discount Notes shall have been tendered for exchange pursuant
to the Exchange Offer, (y) the date on which the Agent, the Lenders and the
Borrower shall have reached substantial agreement on the Restructured Loan
Documentation, or (z) the date on which (i) at least 60% of the Discount Notes
shall have been tendered for exchange pursuant to the Exchange Offer, and (ii)
the Company shall have consummated the exchange and refinancing transactions
either (A) with the consent of the Agent and the Lenders in their discretion, or
(B) with alternative financing.  Once paid, no part of the Commitment Fee shall
be refundable for any reason.
   
Closing Fee:
$725,000 (the “Closing Fee”) will be payable as follows:  (i) $175,000 shall be
paid to the Paydown Lenders based on each Paydown Lender’s proportionate share
of the Term Loan Paydown; and (ii) $550,000 shall be paid to the Lenders (other
than to the Noteholder Lenders in respect of the Repurchase Consideration) based
on each such Lender’s proportionate share of the Restructured Term Loans (other
than that portion of the Term B Loans constituting Repurchase
Consideration).  The Closing Fee shall be earned and due and payable upon
execution of the Restructured Loan Documentation.  Once earned, no part of the
Closing Fee shall be refundable for any reason.
   
Sub-Agent Amendment Fee:
The Borrower shall be responsible for any fees or expenses charged by the
Agent’s sub-servicer, The Bank of New York Mellon (including reasonable legal
fees) in connection with the transactions contemplated hereby.




 
- 5 -

--------------------------------------------------------------------------------

 

Haights Cross Operating Company and Haights Cross Communications, Inc.
Restructuring Transaction Term Sheet
Summary of Indicative Terms and Conditions
June 17, 2009


Restructuring Transaction Milestone:
On or before July 9, 2009 (the “Milestone Achievement Date”), holders of not
less than 90% of the outstanding Discount Notes shall have tendered their
Discount Notes pursuant to the Exchange Offer.  The Milestone Achievement Date
may be modified with the written consent of the Agent and each Lender.
   
Conditions Precedent To Effectiveness:
Prior to or concurrently with the effectiveness of the Restructuring
Transactions, the following conditions precedent shall have been satisfied:
 
o     The Term Loan Paydown and the Repurchase shall have been consummated (or
shall be consummated substantially concurrent with the effectiveness of the
Restructuring Transactions).
 
o     The Restructured Loan Documentation shall be satisfactory to the Lenders
in their discretion (including specifically with respect to the relative rights
of the holders of Term A Loans and Term B Loans) and duly executed copies of the
Restructured Loan Documentation shall have been delivered by the Credit Parties.
o     No default or event of default shall exist under the Restructured Loan
Documentation before and after giving effect to the Restructuring Transactions,
except for (i) the defaults or events of default that constitute the Specified
Forbearance Items under and as defined in that certain Fourth Forbearance
Agreement and Amendment No. 1 to Credit Agreement dated as of May 7, 2009, as
amended, including, without limitation, as amended by that certain Letter
Agreement dated as of June 5, 2009, in each case, by and among the Company, the
Guarantors, the Agent and the lenders party thereto, which shall be waived
concurrently with the execution of the Restructured Loan Documentation, and (ii)
any other default or event of default that is waived by the Lenders in writing
in their discretion concurrently with the execution of the Restructured Loan
Documentation.
o     The representations and warranties of each Credit Party under the
Restructured Loan Documentation shall be true and correct in all material
respects immediately prior to, and after giving effect to, the effectiveness of
the Restructuring Transactions, except (i) to the extent any such representation
or warranty is expressly stated to have been made as of a specific date, in
which case such representation or warranty shall be true and correct in all
material respects as of such date, and (ii) that any representation or warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects, subject to the materiality qualification contained
therein.
o     No material adverse change since December 31, 2008 with respect to (a) the
business, assets, property, condition (financial or other), results of
operations or prospects of the Borrower or the Guarantors (taken as a whole),
(b) the validity or enforceability of any of the Restructured Loan Documentation
or the rights or remedies of the Agent, the Lenders or the other secured parties
thereunder, or (c) the validity, perfection or priority of the liens upon the
Collateral in favor of the Agent for the benefit of the secured parties, shall
have occurred.




 
- 6 -

--------------------------------------------------------------------------------

 

Haights Cross Operating Company and Haights Cross Communications, Inc.
Restructuring Transaction Term Sheet
Summary of Indicative Terms and Conditions
June 17, 2009



 
o     The effectiveness and consummation of the Restructuring Transactions and
execution and delivery of the Restructured Loan Documentation will not violate
any requirement of law applicable to any Credit Party, any Lender or Agent or
any agreement, indenture, instrument or other document to which any Credit Party
is party or to which its assets are bound (including without limitation, the
Senior Notes Indenture and the Discount Notes Indenture), and the Restructuring
Transactions will not be enjoined, temporarily, preliminarily or permanently and
all consents and approvals necessary for the effectiveness of the Restructured
Loan Documentation, and the consummation of the transactions contemplated
therein will have been obtained.
o     The Agent and Lenders shall have received all fees and expenses owed by
the Credit Parties in connection with the transactions contemplated herein that
are payable pursuant to the terms of the Commitment Letter, this Term Sheet or
the Credit Agreement.
o     There shall not exist any action, investigation, litigation or proceeding
pending or threatened in writing in any court or before any arbitrator or
governmental authority seeking to enjoin or challenge the Restructuring
Transactions or that could reasonably be expected to have a material adverse
effect on the Credit Parties.
o     The Agent and Lenders shall have received (x) a legal opinion from Brown
Rudnick LLP, counsel to the Credit Parties, with respect to the Restructuring
Transactions and related matters in substantially the form of the draft opinion
dated June 5, 2009 distributed by Brown Rudnick LLP to counsel for the Agent and
the Lenders, and (y) certificates, organizational documents and other
instruments and documents customary for this type of transaction, including an
officer’s solvency certificate, board resolutions, charter documents, good
standing certificates and other instruments as are necessary in the reasonable
discretion of the Agent and the Lenders.
o     Holdings shall have received a fairness opinion having customary terms,
conditions, assumptions and limitations from Houlihan, Lokey, Howard & Zukin
Financial Advisors, Inc., and the Agent and the Lenders shall have received
evidence reasonably satisfactory to them that the Restructuring Transactions are
fair to Holdings and the Borrower.
o     The Exchange Offer shall have been completed and at least 90% of the
Discount Notes (or, such lesser percentage of the Discount Notes as shall have
been approved by the Agent and the Lenders in their discretion) shall have been
tendered for exchange pursuant thereto.
o     Such other conditions as are customary for the Restructuring Transactions
or deemed by the Agent or Lenders to be appropriate for this specific
transaction, not inconsistent with those set forth herein.



*****

 
- 7 -

--------------------------------------------------------------------------------

 